             Case 3:94-cv-02080-GAG Document 1553 Filed 11/16/20 Page 1 of 2




 1                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO
 2
      UNITED STATES OF AMERICA,
 3
      Plaintiff,
 4
      v.
 5
      COMMONWEALTH OF PUERTO RICO,                            CIVIL NO. 94-2080 (GAG)
 6    et al.,

 7    Defendants.

 8
           Order: Enforcing Order at Docket No. 1533 and Forewarning Commonwealth of
 9                                   Contempt and Sanctions

10          This Court entered an Order on September 28, 2020 requiring the Commonwealth to submit

11   a specific plan to the Court, the Court Monitor, and the United States Department of Justice which

12   identified personnel and contractors “critical to successful implementation of, and compliance with,

13   the Settlement Agreement and subsequent Orders being monitored.” (Docket No. 1533 at 5). The

14   Order contained other requirements designed to minimize disruption to the work being done in this

15   case, and avoid setbacks because of a transitioning government. This Court, as the Commonwealth

16   clearly knows, has entered such orders in its other cases between the U.S. Department of Justice and

17   the Commonwealth. They are not optional; they are orders directing the Defendants in this case to

18   affirmatively take steps to protect the work being done by the Commonwealth to comply with

19   Settlement Agreement to address most serious unconstitutional conditions in its juvenile facilities.

20          The Commonwealth’s response to this Order was due on October 30, 2020. In spite of the

21   Monitor’s informal reminder to counsel, and her Informative Motion Regarding Compliance Issues

22   filed on November 4, 2020, which contained mention of this (Docket No. 1540), the Commonwealth

23   inexcusably failed to comply with this Order.

24

25

26
             Case 3:94-cv-02080-GAG Document 1553 Filed 11/16/20 Page 2 of 2

     Civil No. 94-2080 (GAG)


 1          At the status conference held on November 13, 2020 where the matter was raised, the

 2   Commonwealth offered no explanation whatsoever as to why such order had not been complied

 3   with, nor asked the Court for additional time to file the response.

 4          This Court, given the overall emergency situation of this case, can no longer tolerate, from

 5   this administration or the next, missed deadlines, incomplete responses, and ongoing compliance on

 6   the same problems for months and years on end. This case must have finality, and this Court will do

 7   all that is in its power to address the drastic and non-compliant posture of the Commonwealth as to

 8   meeting all judicially imposed mandates.

 9          To that end, the Court forewarns the Commonwealth that failure to entirely comply with its

10   Order of September 28, 2020 (Docket No. 1533), shall result in contempt and sanctions, including a

11   monetary fine per day for every day that such response is late, and/or incomplete as to each and

12   every requirements laid out in the Order.

13          SO ORDERED.

14          In San Juan, Puerto Rico this 16th of November, 2020.

15                                                                s/ Gustavo A. Gelpí
                                                                  GUSTAVO A. GELPI
16                                                             United States District Judge

17

18

19

20

21

22

23

24
                                                       2
25

26
